Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
Response to Amendment
The Amendment filed April 27, 2022 has been entered. Claims 1-2 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Rittweger et al. (DE 102015211695, English translation provided) in view of Caretta et al. (US 6,540,858).
Regarding claims 1-2, Rittweger discloses that, as illustrated in Fig. 1, a pneumatic tire, comprising a tread portion (Fig. 1, items 1, 2, 3 and 4), the tread portion comprising at least three main circumferential grooves (Fig. 1, items 5-7) extending in a circumferential direction of the tire and at least four land portions (Fig. 1, items 1-4) separated by the main circumferential grooves and including shoulder land portions (Fig. 1, items 1 and 4) located on axially outermost sides of the tire (as shown in Fig. 1),
at least one of the shoulder land portions comprising horizontal shoulder grooves (Fig. 1, item 8 (traverse grooves (p.g. 8, [0031], lines 273-274))) extending in an axial direction of the tire (as shown in Fig. 1),
each horizontal shoulder groove having, in a tread contact area (as shown in Fig. 1), a tire axial length, a tread width having a length of TA (as shown in Fig. 1), and a tire circumferential distance between the adjacent horizontal shoulder grooves. 
The tire axial length of the horizontal shoulder groove and the tire circumferential distance between the adjacent horizontal shoulder grooves are determining the pattern of the tread of the tire. Thus, the horizontal shoulder grooves will determine wet performance of the tire while the water to be drained away from the area of the tire’s ground contact area ([0002]). Therefore, one of ordinary skill in the art would have recognized the ratio of the tire axial length of the horizontal shoulder groove to the tread width of the tire and the ratio of the tire circumferential distance between the adjacent horizontal shoulder grooves to the tread width of the tire to be result effective variables. 
However, Rittweger does not disclose the tire axial length (of the horizontal shoulder groove) of 10 to 30 % of the tread width of the tire and the tire circumferential distance between the adjacent horizontal shoulder grooves of 20 to 60 % of the tread width of the tire.
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the tire axial length (of the horizontal shoulder groove) of 10 to 30 % of the tread width of the tire and the tire circumferential distance between the adjacent horizontal shoulder grooves of 20 to 60 % of the tread width of the tire) as a result of routine optimization of the result effective variables of the tread deformation in an effort to improve wet performance and steering stability of the tire for reducing deformation of the tire,
wherein the at least three main circumferential grooves (Fig. 1, items 5-7) include a center groove (Fig. 1, item 6) and two main shoulder grooves (Fig. 1, items 5 and 7), and wherein the center groove and the main shoulder grooves each have an approximately same width (as shown in Fig. 1).  
However, Rittweger does not disclose that the shoulder land portions comprising a rubber composition containing, per 100 parts by mass of a rubber component therein, at least 40 parts by mass of carbon black and at least 30 parts by mass of silica and at least 50 parts by mass of carbon black. Rittweger also does not disclose that each horizontal shoulder groove has a first portion and a second portion, the first portion of the horizontal shoulder groove extends parallel to the tire axis direction, and the second portion of the horizontal shoulder groove is linked to the tire axially inner side of the first portion and extends in  the tire axially inward direction with a gradually increasing angle to the tire axis direction of the horizontal shoulder groove.  
In the same field of endeavor, pneumatic tire, Caretta discloses that, as illustrated in Figs. 1-5, a) a first portion (A) comprising: 100 parts by weight of an elastomeric material (such as rubber), 40-120 parts by weight of a filler comprising from 50 to 100% by weight of carbon black (20-120 parts) and 0 to 50% of silica (0-60 parts), … and b) a second portion (B) comprising: 100 parts by weight of an elastomeric material (such as rubber), 40-120 parts by weight of a filler comprising from 30 to 100% by weight of silica (12-120 parts) and from 0 to 70% of carbon black (0-84 parts) …(col. 4, lines 32-42). It is noticed that, for example, as illustrated in Fig. 3, there are multiple arrangements of patterns related to portion A and portion B (col. 7, 11-22). In other words, in different embodiments portion A and portion B are located in the shoulder land portion, respectively. 
Thus, Caretta discloses that, the shoulder land portions comprises a rubber composition containing, per 100 parts by mass of a rubber component therein, at least 40 parts by mass of carbon black and at least 30 parts by mass of silica (for example, the first portion A) and at least 50 parts by mass of carbon black (for example, the first portion A) (related to claim 2).
Further, as illustrated in Fig. 3 of the teachings of Caretta (also see attached annotated Figure I), each horizontal shoulder groove has a first portion (see label of the first portion of shoulder groove in attached annotated Figure I) and a second portion (see label of the second portion of shoulder groove in attached annotated Figure I)  , the first portion of the horizontal shoulder groove extends parallel to the tire axis direction, and the second portion of the horizontal shoulder groove is linked to the tire axially inner side of the first portion and extends in  the tire axially inward direction with a gradually increasing angle to the tire axis direction of the horizontal shoulder groove (as shown in annotated Fig. 3 below).

    PNG
    media_image1.png
    721
    510
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 3 in the teachings of Caretta) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rittweger to incorporate the teachings of Caretta to provide that the shoulder land portions comprising a rubber composition containing, per 100 parts by mass of a rubber component therein, at least 40 parts by mass of carbon black and at least 30 parts by mass of silica and at least 50 parts by mass of carbon black and each horizontal shoulder groove has a first portion and a second portion, the first portion of the horizontal shoulder groove extends parallel to the tire axis direction, and the second portion of the horizontal shoulder groove is linked to the tire axially inner side of the first portion and extends in  the tire axially inward direction with a gradually increasing angle to the tire axis direction of the horizontal shoulder groove. Doing so would be possible to improve the performance of the tire at different levels of working temperatures, as recognized by Caretta (col. 1, lines 21-67).
Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered. 
In response to applicant’s arguments (as amended) for claim 1 that Rittweger in view of Caretta fails to disclose that each horizontal shoulder groove has a first portion and a second portion, the first portion of the horizontal shoulder groove extends parallel to the tire axis direction, and the second portion of the horizontal shoulder groove is linked to the tire axially inner side of the first portion and extends in  the tire axially inward direction with a gradually increasing angle to the tire axis direction of the horizontal shoulder groove, upon further consideration it is not persuasive. As illustrated in attached annotated Figure I based on Fig. 3 in the teachings of Caretta, the label of the first portion of the shoulder groove is the horizontal portion extending parallel to the tire axis direction and the label of the second portion of the shoulder groove is linked to the tire axially inner side of the first portion and extends in  the tire axially inward direction with a gradually increasing angle to the tire axis direction of the horizontal shoulder groove.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741